DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed August 18, 2022, claims 9 and 12 were amended. Claims 14-20 are withdrawn.
Applicant’s arguments with respect to the drawing objections have been considered and are not persuasive for these reasons:
Regarding Applicant’s arguments that the “first coupler defined by the lateral face of the housing” is shown as coupler 30 in Figure 1 (Remarks at pp. 7-8), the examiner disagrees, pointing out that the lead line from reference numeral 30 does not point to any particular structure, and no structure that could be considered a “first coupler” is shown. Lead lines “must originate in the immediate proximity of the reference character and extend to the feature indicated.” 37 C.F.R. 1.84(q). 
Regarding Applicant’s arguments that “a second latch is coupled to a rear of the housing” and “a latch pivotally coupled to a rear of the housing” are shown as latch 34 in Figure 1 (Remarks at p. 8), the examiner disagrees, pointing out that the lead line from reference numeral 34 at the back of the housing does not point to any particular structure, and no structure that could be considered a latch is shown. 
Regarding Applicant’s arguments that “a first coupler defined by the bottom surface of the housing” and “the third coupler defined by a bottom surface of the housing” are shown as coupler 16 in Figure 1 (Remarks at pp. 8-9), the examiner disagrees, pointing out that the lead line from reference numeral 16 does not point to any particular structure, and no structure that could be considered a first coupler is shown.
Regarding Applicant’s arguments that “the second coupler is engageable with the first coupler” has “exemplary and non-limiting support for coupler engaged with each other” in Figure 5 (Remarks at p. 9), the examiner disagrees, pointing out that the embodiment of Figure 5 shows a coupler defined by a lateral face engaged with a coupler defined by a top panel of a same storage unit, while claim 9 recites a coupler defined by a bottom surface engageable with a second storage unit. None of the figures show a coupler defined by a bottom face engaged with any other structure, or a second storage unit.
Regarding Applicant’s arguments that “a person skilled in the art would understand how to use a fastener, such as a screw, to attach top panel 16 to a structure via aperture 32” (Remarks at p. 10), the examiner disagrees, pointing out that the drawings “must show every feature of the invention specified in the claims” and “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation.” 37 C.F.R. 1.83(a).
Regarding Applicant’s arguments that “the specification describes that the structure may be a pillar, vehicle frame or wall” and thus “a person skilled in the art would understand how to use a fastener, such as a screw, to attach top panel 16 to a pillar, vehicle frame or wall, particularly in view of Fig. 5” (Remarks at p. 10), the examiner disagrees, pointing out that the drawings “must show every feature of the invention specified in the claims” and “conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation.” 37 C.F.R. 1.83(a).
The amendments to the claims overcome the claim objections and rejections under 35 U.S.C. 112(b). The objections and rejections have been withdrawn.
Applicant’s arguments with respect to the 102 rejection of claims 9, 10, and 13 over Husky have been fully considered and are not persuasive for these reasons:
Regarding Applicant’s assertion that “Husky does not disclose ‘a first coupler defined by the bottom surface of the housing, the first coupler engageable with a second storage unit to couple the first storage unit to the second storage unit,’ which claim 9, as amended, recites. In particular, Husky appears to disclose at most that the container in Husky may be stacked with other containers” (Remarks at p. 12), the examiner disagrees, pointing out that the application does not provide any particular definition for “coupler,” so it is interpreted as “a thing that couples or links together.” Husky discloses the containers can be stacked, so the bottom of a first container is coupled to the top of a second container. 
Applicant’s arguments with respect to the 103 rejections of claims 1-13 over Brunner in view of Husky have been fully considered and are not persuasive for these reasons:
Regarding Applicant’s assertion that Brunner and Husky “teach away from the modification proposed by the Examiner” because “Husky teaches that a valuable feature of the lid of Husky is that the lid provides clear visibility within the container, thereby permitting users to see the contents within Husky” and “the modification proposed by the Examiner would interfere with the ability of a user to see within the container” (Remarks at p. 13-14), the examiner disagrees, pointing out that Brunner already teaches a top panel and a coupler defined by the top panel as claimed, and Husky is only relied upon for making the top panel reversibly mechanically coupled. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV). 
Regarding Applicant’s assertion that “The proposed modification of the top panel would require the top panel to include a second coupler engageable with the first coupler of the lateral face. Applicant submits that the second coupler in the top panel would negatively affect visibility within the container, thereby interfering with a primary benefit of Husky” (Remarks at p. 14), the examiner disagrees, pointing out that the proposed modification is to add latches from Husky to the top panel of Brunner, rather than to modify the lid of Husky to add couplers. Furthermore, Applicant has not pointed to anything supporting that adding a coupler would negatively affect visibility or that visibility into the container is a “primary benefit” of Husky.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims:
“at first coupler defined by the lateral face of the housing” in claim 1;
“a first latch and a second latch… wherein the first latch is coupled to a front of the housing and the second latch is coupled to a rear of the housing…the first latch and the second latch pivotally engage with the top panel” in claims 2 and 9 (Fig. 1 shows two latches 34, but they are both at the front face 36 and they appear to be coupled to the top panel, rather than the housing (see also Fig. 2));
“a latch pivotally coupled to a rear of the housing” in claim 4;
“a first coupler defined by the bottom surface of the housing” in claim 9;
“the second coupler is engageable with the first coupler” in claim 9;
“the third coupler defined by a bottom surface of the housing” in claim 6;
“the fastener” in claims 7 and 16;
“the structure” in claims 7, 8, and 14;
“the second coupler of the lid engaged with a third coupler” in claim 12;
“a third latch pivotally coupled to the housing and a fourth latch pivotally coupled to the housing” in claim 13.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by “20-Gal. Professional Duty Waterproof Storage Container with Hinged Lid.” (reference fully identified in the Applicant-provided IDS filed on 4/21/2021, and additional screenshots of the product with the same SKU and URL attached to this Office Action, hereinafter “Husky”).
Regarding claim 9, Husky discloses a first storage unit comprising: a housing (annotated Fig. 1 below); a bottom surface (annotated Fig. 1) defined by the housing; a first coupler defined by the bottom surface of the housing (bottom surface is shaped to engage a lid, see p. 2 of Husky attached), the first coupler engageable with a second storage unit to couple the first storage unit to the second storage unit (container is configured to stack, see p. 2); a lid (annotated Fig. 1) reversibly mechanically coupled to a top of the housing (lid is removable from the housing, see annotated Fig. 1) via a first latch (annotated Fig. 1) and a second latch (annotated Fig. 1), wherein the first latch (annotated Fig. 1) is pivotally coupled to a front of the housing (annotated Fig. 1) and the second latch (annotated Fig. 1) is pivotally coupled to a rear of the housing opposite the front (annotated Fig. 1), wherein the first latch and the second latch (annotated Fig. 1) engage with the lid (annotated Fig. 1) when the lid is in a closed position (Fig. 1); a storage compartment collectively defined by the housing and the lid when the lid is in a closed position (housing and lid form storage compartment, Fig. 1); a top surface defined by the lid (annotated Fig. 1), the top surface and the bottom surface facing away from each other (annotated Fig. 1) when the lid is in the closed position (Fig. 1); and a second coupler defined by the top surface (top surface is shaped to engage a bottom surface, see p. 2), wherein the second coupler is engageable with the first coupler (container is configured to stack, p. 2).

    PNG
    media_image1.png
    539
    764
    media_image1.png
    Greyscale

Husky Annotated Figure 1
Regarding claim 10, Husky further discloses the lid and the housing create an IP65 seal when the first latch and second latch couple the lid to the housing (container and lid form a dust and watertight IP65 seal, p. 1 of Husky attached).
Regarding claim 13, Husky further discloses a third latch pivotally coupled to the housing (annotated Fig. 1) and a fourth latch pivotally coupled to the housing (annotated Fig. 1), wherein the third latch and the fourth latch engage with the lid when the lid is in the closed position (annotated Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/150370 to Brunner et al. (hereinafter “Brunner”) in view of Husky.
Regarding claim 1, Brunner discloses a storage unit comprising: a housing (crate 20, Fig. 1A); a bottom surface (base 24, Fig. 1A) defined by the housing (crate 20); a top panel (plate 130, Fig. 5); a storage compartment defined by the housing (Fig. 1A); a lateral face (back wall 28, Fig. 1A); a first coupler (auxiliary coupling arrangement 100, Fig. 1D) defined by the lateral face (back wall 28, Fig. 1D) of the housing (crate 20); a top surface (surface of plate 130 with coupling members 122, Fig. 5) defined by the top panel (plate 130); and a second coupler (coupling members 122, Fig. 5) defined by the top surface, wherein the second coupler (coupling member 122) is engageable with the first coupler (coupling arrangement 100, see p. 12, ll. 4-15) of the lateral face (back wall 28).
Brunner does not expressly teach the top panel is reversibly mechanically coupled to a top of the housing, the storage compartment collectively defined by the housing and the top panel when the top panel is in a closed position, the lateral face extends between the bottom surface and the top panel when the top panel is in the closed position, or the top surface and the bottom surface facing away from each other when the top panel is in the closed position.
Husky teaches a storage unit having a housing and a top panel reversibly mechanically coupled to a top of the housing to define a storage compartment (see Fig. 1 on p. 1). Husky teaches a top surface of the top panel faces away from a bottom surface of the housing (see Fig. 1). Husky teaches that the top panel is reversibly mechanically coupled to the housing via first and third latches at a front of the housing and second and fourth latches at a rear of the housing (see annotated Fig. 1, above). Husky teaches that the latches are coupled to the housing and pivotally engage the top panel in a closed position (see Fig. 1). Husky teaches that the top panel includes a gasket that forms an IP65 seal to seals the interior of the container from water and dust (p. 1 of Husky attached to Office Action). Husky further teaches that this top panel coupling arrangement provides a secure and durable attachment and protects the contents of the storage unit from dust and water (p. 2).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage unit of Brunner to add latches to the housing that pivotally engage the panel such that the panel (plate 130) can reversibly mechanically couple to the top of the housing (crate 20) to define a storage compartment when in a closed position as taught by Husky for the purpose of protecting the contents of the storage unit from water and dust, as recognized by Husky (p. 2). It further would have been obvious to modify the storage unit of Brunner to include a gasket on the top panel to form an air and water tight seal as taught by Husky for the purpose of protecting the contents of the storage unit from water and dust, as recognized by Husky (p. 2).
Regarding claim 2, Brunner as modified by Husky already includes a first latch (see Husky annotated Fig. 1) and a second latch (see Husky annotated Fig. 1) that reversibly mechanically couple the housing to the top panel (see Husky annotated Fig. 1), wherein the first latch is coupled to a front of the housing (see Husky annotated Fig. 1) and the second latch is coupled to a rear of the housing opposite the front (see Husky annotated Fig. 1), wherein the first latch and the second latch pivotally engage with the top panel when the top panel is in the closed position (see Husky annotated Fig. 1).
Regarding claim 3, Brunner as modified by Husky already includes the top panel and the housing create an IP65 seal when the first latch and the second latch are engaged with the top panel (container and lid form a dust and watertight seal, p. 1 of Husky attached).
Regarding claim 4, Brunner as modified by Husky already includes a latch (see Husky annotated Fig. 1) pivotally coupled to a rear of the housing opposite a front of the housing (see Husky annotated Fig. 1), wherein the latch engages with the top panel when the top panel is in the closed position (see Husky annotated Fig. 1).
Regarding claim 5, Brunner further discloses the second coupler (coupling members 122) of the top panel (plate 130) comprises a plurality of coupling recesses (coupling members 122 are female coupling members, p. 12, ll. 4-15) positioned in a grid arrangement (Fig. 5).
Regarding claim 6, Brunner further discloses a third coupler (auxiliary coupling arrangement 110, Fig. 1C) defined by a bottom surface of the housing (Fig. 1C), wherein the second coupler (coupling members 122) of the top panel (plate 130) engages with the third coupler (auxiliary coupling arrangement 110 engages with the coupling members 122, p. 12, ll. 4-15).
Regarding claim 7, Brunner further discloses the top panel (plate 130) further comprising an aperture (apertures at corner of plate 130, see Fig. 5) that receives a fastener (apertures are capable of receiving a fastener, Fig. 5), the fastener configured to couple the top panel to a structure (plate 130 is mounted to a structure, see p. 12, l. 25-32; p. 13, ll. 1-15).
Regarding claim 8, Brunner further discloses the structure supports the housing (crate 20) when the first coupler of the lateral face (back wall 28) is coupled to the second coupler (coupling members 122, see Figs. 4A-4B) of the top panel (plate 130 facilitates mounting crate 20 to a structure, see p. 12, ll. 25-32; p. 13, ll. 1-15).
Regarding claim 9, Brunner discloses a storage unit comprising: a housing (crate 20, Fig. 1A); a bottom surface (base 24, Fig. 1A) defined by the housing (crate 20); a first coupler (auxiliary coupling arrangement 110, Fig. 1C) defined by the bottom surface (base 24) of the housing (crate 20), the first coupler (auxiliary coupling arrangement 110) engageable with a second storage unit (see Fig. 3A); a lid (plate 130, Fig. 5); a storage compartment defined by the housing; a top surface (surface of plate 130 with coupling members 122, Fig. 5) defined by the lid (plate 130); and a second coupler (coupling members 122, Fig. 5) defined by the top surface, wherein the second coupler(coupling members 122)  is engageable with the first coupler (see p. 12, ll. 4-15).
Brunner does not expressly disclose the lid is reversibly mechanically coupled to a top of the housing via a first latch and a second latch, wherein the first latch is pivotally coupled to a front of the housing and the second latch is pivotally coupled to a rear of the housing opposite the front, wherein the first latch and the second latch engage with the lid when the lid is in a closed position, the storage compartment is collectively defined by the housing and the lid when the lid is in a closed position, and the top surface and the bottom surface facing away from each other when the lid in the closed position.
Husky teaches a storage unit having a housing and a top panel reversibly mechanically coupled to a top of the housing to define a storage compartment (see Fig. 1 on p. 1). Husky teaches a top surface of the top panel faces away from a bottom surface of the housing (see Fig. 1). Husky teaches that the top panel is reversibly mechanically coupled to the housing via first and third latches at a front of the housing and second and fourth latches at a rear of the housing (see annotated Fig. 1, above). Husky teaches that the latches are coupled to the housing and pivotally engage the top panel in a closed position (see Fig. 1). Husky teaches that the top panel includes a gasket that forms an IP65 seal to seals the interior of the container from water and dust (p. 1 of Husky attached). Husky further teaches that this top panel coupling arrangement provides a secure and durable attachment and protects the contents of the storage unit from dust and water (p. 2).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage unit of Brunner to add latches to the housing that pivotally engage the panel such that the panel (plate 130) can reversibly mechanically couple to the top of the housing (crate 20) to define a storage compartment when in a closed position as taught by Husky for the purpose of protecting the contents of the storage unit from water and dust, as recognized by Husky (p. 3). It further would have been obvious to modify the storage unit of Brunner to include a gasket on the top panel to form an air and water tight seal as taught by Husky for the purpose of protecting the contents of the storage unit from water and dust, as recognized by Husky (p. 2).
Regarding claim 10, Brunner as modified by Husky already includes the lid and the housing create an IP65 seal when the first latch and second latch couple the lid to the housing (container and lid form an IP65 dust and watertight seal, p. 1 of Husky attached to Office Action).
Regarding claim 11, Brunner further discloses the second coupler (coupling members 122) of the lid (plate 130) comprises a plurality of coupling elements (coupling members 122) positioned in a grid arrangement (Fig. 5).
Regarding claim 12, Brunner further discloses the first coupler (auxiliary coupling arrangement 110, Fig. 1C) comprises a plurality of coupling elements (coupling members 112) positioned in a grid arrangement (see Fig. 1C).
Regarding claim 13 Brunner as modified by Husky already includes a third latch (Husky, annotated Fig. 1) pivotally coupled to the housing and a fourth latch (Husky, annotated Fig. 1) pivotally coupled to the housing, wherein the third latch and the fourth latch engage with the lid when the lid is in the closed position (Husky, annotated Fig. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.P./Examiner, Art Unit 3733                    
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731